


EXHIBIT 10.4




DESCRIPTION OF AMENDMENT TO EMPLOYMENT LETTER


On January 19, 2010, an original offer letter was provided to Brian Swanson and
subsequently amended. The summary below represents the understanding of the
parties as of July 1, 2012 with respect to employment of Mr. Swanson:


•
Base compensation: $165,000 per year, reviewed annually;



•
Annual bonus target of 30% of annual salary payable in any combination of cash
or restricted stock units of common stock of BofI Holding, Inc. (“RSUs”) with
performance evaluated and bonus paid semi-annually. The amount of the bonus may
be reduced to zero or increased above 30% for outstanding performance at any
time based solely upon the judgment and discretion of the CEO or the Board. The
RSUs granted for bonus will vest over future employment service, generally
within three years, and the mix of cash and RSUs may change at the discretion of
the CEO or the Board.





